Citation Nr: 0724901	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-30 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.  

2.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from February 1946 to August 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In April 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board notes that during the course of the veteran's 
appeal, the RO granted the veteran service connection for 
tinnitus with a 10 percent disability rating and service 
connection for bilateral hearing loss with a non-compensable 
rating in May 2006.  The record reflects that no issue 
regarding the grants of service connection for the veteran's 
tinnitus and bilateral hearing loss has been procedurally 
prepared or certified for appellate review.  Thus, only the 
issues of service connection for residuals of a neck injury 
and a residual scar of a head injury are subject to appellate 
review.  Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his neck pain and residual head 
scar are related to his time in service, particularly, a car 
accident that occurred during service.  In a September 1992 
statement, the veteran explained that his accident occurred 
in late 1946 or early 1947 when he was stationed in Japan.  
He explained that he was in a car accident with a Japanese 
civilian after which he was hospitalized for approximately 
two weeks due to a head injury.  

Through no fault of the veteran, his service records are 
unavailable for review as they are presumed destroyed in the 
1973 National Personnel Records Center (NPRC) fire.  However, 
a sick call report which shows that the veteran was treated 
for a left scalp laceration in December 1946 is now 
associated with the claims file.  

The Board also notes that the veteran asserts that he has 
neck pain and a head scar as a result of the in-service car 
accident, but the record does not contain a diagnosis to 
account for the veteran's reported neck pain nor does it 
include any medical opinion regarding the etiology of the 
veteran's neck pain or his head scar.  Furthermore, the 
record reveals that the veteran has not been afforded a VA 
examination regarding his claims for service connection.  

Based on the foregoing, the Board finds that the veteran 
should be afforded a VA examination because there is evidence 
of a left scalp laceration during service, a possibility that 
the veteran's current neck pain and head scar are related to 
his head injury incurred during service, and the unavailable 
service records.  38 C.F.R. § 3.159(c)(4) (2006).  The Board 
notes that when service records are unavailable through no 
fault of the veteran, the Board has a heightened obligation 
to explain its findings and conclusions and carefully 
consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Furthermore, such circumstances increase 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  


Accordingly, the case is REMANDED for the following actions:

1.	The RO should afford the veteran a 
medical examination to determine the 
identity and etiology of any neck 
disorder that may be present.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and all 
findings reported in detail.  If the 
examiner determines that the veteran 
currently has a neck disorder, the 
examiner should state whether any neck 
disorder found on examination is more 
likely than not (i.e., probability of 
more than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability of less than 50 
percent) causally or etiologically 
related to the veteran's service to 
include any symptomatology shown in 
service.  (The veteran was treated for 
a left scalp laceration in December 
1946).  Please send the claims folder 
to the examiner for review in 
conjunction with the examination.   

2.	The RO should afford the veteran a 
medical examination to determine the 
identity and etiology of any residuals 
of a head injury, to include a scar, 
that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported 
in detail.  If the examiner determines 
that the veteran currently has 
residuals of a head injury, the 
examiner should state whether any 
residuals found on examination are 
more likely than not (i.e., 
probability of more than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability of 
less than 50 percent) causally or 
etiologically related to the veteran's 
service to include any symptomatology 
shown in service.  (The veteran was 
treated for a left scalp laceration in 
December 1946).  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

3.	The RO should ask the veteran to 
identify the dates when he was treated 
at 42nd General Hospital and, 
thereafter, request any relevant 
records from the 42nd General Hospital.  
If the records are unable to be 
located or no records exist, such 
response should be reflected in the 
record.  

4.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claims should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.     

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




